Abrams, J.
(dissenting, with whom Marshall, C.J., joins). The court impliedly overrules Commonwealth v. Fuller, 423 Mass. 216 (1996), because its decision today will “result in virtually automatic in camera inspection for an entire class of . . . privileged material.” Id. at 224. Further, the court’s decision contradicts the plain language of G. L. c. 233, § 20J, and frustrates the clear intent of the Legislature in enacting that statute.
1. BARCC’s records are neither material nor relevant. The defendant’s proffer in support of his motion to compel production of BARCC’s records was insufficient under the standard this court articulated in Commonwealth v. Fuller, supra. At the probable cause hearing, “the victim . . . testified . . . that she only formed the opinion that she was raped after speaking with a rape crisis counsellor.” Ante at 31. The motion judge and the *37court erroneously view this as the “turning point,” ante at 32, in the case and conclude that any records documenting the substance of the victim’s calls to BARCC’s counsellors are relevant and material. The judge and now the court fail to distinguish between the victim’s knowledge of events and the victim’s understanding of the legal significance of those events.
Nothing in the defendant’s proffer or the judge’s findings indicates that the victim related a factual narrative of the assault to the rape crisis counsellors different from the facts she related to the police and others. She testified in unequivocal terms that before and after she telephoned the rape crisis center she knew what had happened to her. She just did not know what rape was.1 As a result of speaking with BARCC’s counsellors, the victim’s understanding of the legal significance of what had happened was clarified.
Victims are not required to recognize the legal significance of an assault,2 and failure to do so does not suffice as a reason to order the production of privileged records. Commonwealth v. *38Fuller, supra. This court has recognized that victims may seek the assistance of rape crisis counsellors before reporting the assault to the police. Id. at 222 (rape crisis counselling privilege “supports the reporting of rapes”). See Commonwealth v. Vasquez, 27 Mass. App. Ct. 655, 657 (1989). That a victim does so should not provide the reason for being forced to disclose her privileged communications with a counsellor she turns to for assistance. Neither the order to produce BARCC’s records nor the order of contempt should have issued, and BARCC should not have been held in contempt.
2. Scope of the privilege. As the court has recognized, the Legislature intended that § 20J create an “absolute privilege,” not subject to any exception. Commonwealth v. Two Juveniles, 397 Mass. 261, 265-266 (1986).3 The privilege created by § 20J “[b]y its terms . . . clearly promotes . . . important interests,” such as encouraging victims of sexual assault to seek treatment, report the crime, and assist the Commonwealth in the prosecution of the perpetrator. Commonwealth v. Fuller, supra at 221-222.4
The court, however, recognizing that even the most well-intended legislation must yield to constitutional norms, has observed that “the . . . privilege shall be pierced in those cases in which there is a reasonable risk that nondisclosure may result in an erroneous conviction.” Commonwealth v. Bishop, 416 Mass. 169, 177 (1993). The court circumscribed this narrow, judicially created exception even more tightly in Commonwealth v. Fuller, supra, where it cautioned against creating an exception to the privilege that “would make the privilege no privilege at all, and would substitute an unwarranted judicial abridgment of a clearly stated legislative goal.” Id. at 224.
*39Section 20J explicitly and unequivocally includes “all information received by the sexual assault counsellor which arises out of and in the course of such counseling and assisting, including, but not limited to reports, records, working papers or memoranda” (emphasis added). G. L. c. 233, § 20J. The conclusion that “all information” means “all information except the date and time of contact” rewrites the plain language of the statute. So too does the court’s conclusion that the date and time of the counselling encounter are not part of information “arising] out of and in the course of . . . counselling.” Ante at 29, quoting G. L. c. 233, § 20J.
Unlike other privileges that arise from statute, such as the psychotherapist-client privilege, the Legislature chose not to subject the rape crisis counseling privilege to any exception.5 Now, the court has created an exception to the privilege without a showing that it is needed to protect a defendant’s constitutional rights. The Legislature has spoken unequivocally, and its intent clearly was to make the scope of the privilege as broad as is constitutionally permissible. The court’s decision today creates an exception to § 20J that will result in the automatic release to defendants of information as to the date and time of hotline calls. It requires rape counselling centers to be in court on every case and may prevent victims from seeking help. It is not within the province of this court to create a broad exception where the Legislature has created none and, in so doing, to “substitute an unwarranted judicial abridgment of a clearly stated legislative goal.” Commonwealth v. Fuller, supra at 224.6
3. Other errors. A number of factors cited by the court in *40support of its decision have no logical connection with BARCC’s records.
(1) The night the victim spent in the defendant’s bedroom occurred after the victim spoke with the counsellors. Any counsel-ling records would not, therefore, contain reference to this later occurrence. Also, because the defendant admitted to having intercourse with the victim without obtaining her oral consent, see infra, this later occurrence is neither material nor relevant to the question of her consent on the night of the assault.
(2) Evidence that the victim was being treated for depression does not provide a reason for compelling production of the records. There is no evidence in the record that depression or the treatment of depression affects an individual’s credibility or propensity for prevarication. Cf. Commonwealth v. Bishop, supra at 185 (“The defendant apparently assumes that a learning disability adversely affects credibility”). The court’s citation of the victim’s treatment for depression suggests that, when a victim of a sexual assault is being treated for any mental or emotional difficulties, the privilege no longer applies, thus implicitly removing the protection afforded by G. L. c. 233, § 20J, from persons seeking help from psychotherapists or psychiatrists.
(3) There is no reason to believe that the victim’s susceptibility to peer pressure was relevant to her understanding of and action on the information given to her by BARCC’s counsellors. The counsellors were not the victim’s peers, and the record indicates that the victim’s peers did not support her reporting the assault.
(4) The defendant admitted to the police that he had sexual intercourse with the victim and that she was so inebriated that she did not give oral consent when he began. Therefore, there is no reason to believe that BARCC’s records will shed light on why, or whether, the victim equivocated as to whether vaginal intercourse occurred.
(5) The fact that the victim’s recall of events on the night of the assault, when she was inebriated, was spotty offers no support for the materiality or relevance of BARCC’s records. There is no proffer that the victim’s memory of the assault when talking with BARCC counsellors was different from her memory of those events at the probable cause hearing. See ante at note 11. The victim’s memory of events on the evening of the assault was, as she admitted, impaired because of her inebriation on *41that night. During her testimony at the probable cause hearing she was not confused; rather, she was firm in maintaining that there were portions of the evening she simply did not recall.
The court also cites, in support of its conclusion that BARCC’s records would be material and relevant, several factors that are not supported by the record or that involve information available from other sources. As the court notes, information available from other sources should not be the subject of an order for production of records privileged under § 20J. Ante at 32. See Commonwealth v. Fuller, supra at 226.
The court writes: “[T]he victim . . . lied to her grandmother about the events of that night . . . .” Ante at 31. The hotline conversations did not concern the victim’s statements to her grandmother. There were alternative sources for the information, such as the victim’s friend who assisted in the lie. See Commonwealth v. Fuller, supra at 225-226.
The court writes: “[T]he victim . . . was involved in alcohol and drug activity on the night of the alleged incident . . . .” Ante at 31. Evidence that the victim was drinking and using marijuana is available from other sources, including from the victim’s friend, who testified at the probable cause hearing, and from the victim herself. Because “[ajlcohol is a factor in more than half of all . . . sexual-assault cases,”7 allowing the fact of alcohol use by a sexual assault victim to abrogate the privilege “make[s] the privilege no privilege at all.” Commonwealth v. Fuller, supra at 224.8
4. Conclusion. In Commonwealth v. Fuller, supra, we wrote that “[i]t was not our intention ... to establish a standard and protocol that would result in virtually automatic in camera inspection for an entire class of extremely private and sensitive privileged material. To do so would make the privilege no privilege at all.” The court’s decision today abrogates the privilege based on factors that apply in most sexual assault cases, and directly contravenes the Legislature’s intent in enact*42ing § 20J, the language of the statute, and our cases. Therefore, I dissent. I would vacate the order of contempt.

 The only evidence as to the content of the calls comes from the victim’s testimony at the probable cause hearing, which, as I note, infra, should never have been allowed. The victim described her conversation with the counsellor as follows:
A.: “I called up and said that I thought I had been raped.”
Q.: “You thought you had been raped?”
A.: “Yes.”
Q.: “Were those the words you used?”
A.: “Yes.”
Q.: “Why did you only think you had been raped?”
Q.: “Did you think that maybe something happened but you weren’t sure?”
A.: “I knew it had happened.”


 Victims often are confused about what constitutes a legally cognizable assault, especially when alcohol is involved and the perpetrator is an acquaintance. See Comment, Act 10: Remedying Problems of Pennsylvania’s Rape Laws or Revisiting Them?, 101 Dick. L. Rev. 203, 204-205 (1996); Telljohann, High School Students’ Perceptions on Nonconsensual Sexual Activity, 65 J. of Sch. Health 107 (No. 3 1995).


 “Section 20J, like few other testimonial privilege statutes (see, e.g., G. L. c. 233, § 20A [1984 ed.] [priest-penitent]), is a statement of absolute privilege. Statutory privileges normally have exceptions, some of which are quite general, and, for that reason, they indicate a less firmly based legislative concern than § 20J does for the inviolability of the communication being protected. . . . Section 20J protects a victim’s expectation of privacy and guarantees the preservation of confidentiality without exception” (emphasis added). Commonwealth v. Two Juveniles, 397 Mass. 261, 265-266 (1986). See Commonwealth v. Fuller, 423 Mass. 216, 224 (1996).


 This statute is part of what appears to be a concerted effort on the part of the Legislature to address sex crimes in the Commonwealth. See G. L. c. 6, §§ 178C-1780 (Sex Offender Registration and Community Notification Act); G. L. c. 123A (providing for care, treatment, and rehabilitation of sexually dangerous persons).


 The court’s construction of § 20J thus yields the anomalous result that the limiting language in statutes such as G. L. c. 233, § 20B (psychotherapist-client privilege), to which the court analogizes § 20J, is construed so as to have the same meaning as the broader language in § 20J. See G. L. c. 233, § 20B (creating privilege for communications “relative to the diagnosis or treatment of the patient’s mental or emotional condition”).


 Neither the attorneys nor the judge at the probable cause hearing appears to have read the statute. The judge and the prosecutor accepted defense counsel’s statement that “[a]ny privilege that would have existed [was] waived by the presence of [the victim’s friend].” The Legislature clearly intended that the privilege continue despite the presence of a third individual acting in a supportive role. G. L. c. 233, § 20J (confidential communications include those made in the presence of “a person present for the benefit of the victim”). That defense counsel was allowed to use information gleaned as a result of this misstatement of the law further offends the Legislature’s intent in enacting § 20J.


 See A. Quindlen, The Drug That Pretends It Isn’t, Newsweek (April 10, 2000).


 The court also suggests that the victim had a motive to lie because she “had intercourse with [the defendant,] her best friend’s boy friend . . . and had not told anyone because she did not want to ruin her friendship with her best friend.” Ante at 31. Nothing in the transcript suggests that the victim was referring to consensual intercourse when she indicated she was concerned about her best friend’s learning what had occurred.